Citation Nr: 0704859	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  02-20 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling, for the period May 23, 2000, to July 24, 2006, for 
service-connected left knee chondromalacia with degenerative 
changes.

2.  Entitlement to an increased evaluation for service-
connected left knee chondromalacia with degenerative changes, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an evaluation in excess of 10 percent 
disabling, for the period May 23, 2000, to July 24, 2006, for 
service-connected low back disorder, with chronic low back 
pain, and degenerative disc disease.

4.  Entitlement to an increased evaluation for service-
connected low back disorder, with chronic low back pain, and 
degenerative disc disease, currently evaluated as 40 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1984, and from January 1991 to June 1992.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office in Milwaukee, Wisconsin (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  VA is also required to notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the June 2005 statement of the case, the RO stated that 
"VA has satisfied the notification and duty to assist 
provision of the law and no further actions need be 
undertaken by VA, pursuant to VA, on the claimant's behalf."  
However, the Board concludes that this analysis is fatally 
flawed.  Review of the claims file reveals that the veteran 
was never sent a letter notifying him of the VCAA provisions 
with regard to his claims for increased evaluations for his 
service-connected left knee chondromalacia with degenerative 
changes, and service-connected low back disorder, with 
chronic low back pain, and degenerative disc disease.  To 
that end, the March 2006 letter notifying the veteran of the 
provisions of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), is insufficient to satisfy the whole of the VCAA 
requirements.  

As VA has not completely fulfilled its obligations under the 
VCAA, it would potentially be prejudicial to the veteran if 
the Board were to proceed with a decision at this time.  See 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, the 
Board is no longer in a position to remedy the procedural 
deficiency on its own.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(holding that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a) (2) (ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b)).

Accordingly, the case is remanded for the following actions:

1.  The RO should take appropriate 
steps to ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the 
notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
must be fully complied with and 
satisfied.  Specifically, the RO must 
send the veteran and his representative 
a letter describing the criteria for an 
increased rating claim, and detailing 
the information not yet been submitted 
by the veteran but that is necessary to 
validate his claims.  By this letter, 
the RO should also invite the veteran 
to submit, or to identify so that VA 
can obtain, any additional information 
that would be probative to the issues 
on appeal, not already received by VA, 
to include any treatment records for 
the 
service-connected conditions.

2.  When the above development has been 
completed, the claims must be 
readjudicated.  If any benefit remains 
denied, an additional supplemental 
statement of the case must be provided 
to the veteran and his representative.  
After the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board notes that the veteran's appeal was perfected in 
December 2002, and has therefore been pending for over 4 
years.  As such, this claim must be afforded expeditious 
treatment.  The law requires that all claims remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



